MARSHALL, C. J.
1. A motion picture show exhibited in _a building for the entertainment of the public is a theatrical performance and such exhibition on Sunday is therefore a violation of Section 12049, General Code.
2. Section 13049, General Code (1032a, R. S.) was originally enacted April 9, 1881, at which time motion picture shows were not in existence, but such showis constitute a new species of theatrical performance as described in the original enactment of that section and the operation of a motion picture show on Sunday is clearly within the mischief intended to be prevented by that section and therefore that section includes motion picture shows by inference. (State v. Cleveland, 83 Ohio St., 61. approved and followed.)
Judgment affirmed.
Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.